Citation Nr: 9903459	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.  

ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served in active duty from January 1973 to 
March 1993.  He was on active duty at the time he obtained 
the Department of Veterans Affairs (VA) guaranteed loan that 
is the subject of this appeal.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision on a waiver of 
the Committee on Waivers and Compromises at the Houston, 
Texas, VA, Regional Office (RO).  This matter was remanded to 
the RO in February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant purchased the subject property in May 1985 
for $ 66,370.00 which was used as security for the VA 
guaranteed loan in the amount of $65,190.00, agreed to pay 
the VA guaranteed loan under the terms of the deed of trust 
and deed of trust note, and agreed to indemnify the VA in the 
event of a loss by the VA following a default and substitute 
trustee sale of the subject property.
 
3.  There was a default on the VA guaranteed loan 
necessitating a substitute trustee sale of the subject 
property, resulting in the loan guaranty indebtedness in the 
amount of $26,376.00.     

4.  The appellant was not without fault in the creation of 
the loan guaranty indebtedness.    

5.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

6.  There were mitigating circumstances in that the appellant 
was cooperative and acted in mitigation of his fault by 
attempting to bring the loan payments current by negotiating 
a payment plan with the noteholder.  The veteran had no 
control over his transfer overseas by the military prior to 
the default of the VA guaranteed loan or over his military 
transfer to another state after the default.  It would not be 
inequitable to waive a portion of the indebtedness in the 
amount of $13,188.00.    

7.  The appellant has sufficient funds to permit repayment of 
the remaining portion of the loan guaranty indebtedness 
without resulting in undue financial hardship to the 
appellant and repayment of the remaining portion of the loan 
guaranty indebtedness would not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss by the VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 5107 
(a), 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.965(a)(1998).  

2.  A partial waiver of the appellant's loan guaranty 
indebtedness in the amount of $ 13,188.00, plus accrued 
interest, is consistent with the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107(a), 5302 (West 1991 and 
Supp. 1998); 38 C.F.R. § 1.965(a) (1998).

3.  Recovery of the remainder of the loan guaranty 
indebtedness, in the amount of $13,188.00, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim with respect to 
the waiver, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
claim which is not inherently implausible.  The Board is 
satisfied that all relevant facts have been properly 
developed.  The Board finds that the RO complied with the 
directives of the February 1998 remand.  No further 
assistance to the appellant is required to comply with the 
duty to assist the appellant mandated by 38 U.S.C.A. § 
5107(a). 


Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In May 1985, the appellant and his spouse acquired title to 
real property located in San Antonio, Texas, hereinafter 
referred to as the subject property, for $66,370.70.  The 
purchase of the subject property was financed by a VA 
guaranteed loan in the original amount of $65,190.00.  

In April 1988, the appellant refinanced the subject property 
for the same amount as the initial loan.  In conjunction with 
the refinancing, the appellant executed a VA Report of Home 
Loan Processed on Automatic Basis, VA Form 26-1820.  In that 
document, the appellant certified and agreed that he was 
legally obligated to make the mortgage payments called for by 
the mortgage loan contract and that the fact that he disposes 
of the property after the loan has been made will not relieve 
him of liability for making these payments.  The appellant 
certified that he would not be relieved from liability to 
repay any guaranty claim which the VA may be required to pay 
the lender on account of default in the loan payments and the 
amount of any such claim payment would be a debt owed by the 
appellant to the Federal Government.  The appellant certified 
and agreed to the following terms: "payment of the loan in 
full is the only way in which continuing liability on a 
mortgage note is ended and therefore, if you expect to move 
from the area in which you are now considering the purchase 
of a home and should you be unable to sell such home with the 
purchaser obtaining new financing to pay off your loan, you 
should understand that you may continue to be liable to the 
holder of your mortgage and to the Veteran's 
Administration."  The monthly payments, for interest and 
principal, totaled $620.82. 

In July 1989, the appellant was transferred by the military 
to Korea. 

The first default occurred on November 1, 1989.  

A Notice of Default was issued to the VA in January 1990 by 
the noteholder.  The Notice of Default indicated that the 
date of the first uncured default was November 1, 1989.  As 
of January 11, 1990, the unpaid balance of the loan, 
including unpaid interest, was $64,764.50.  The total 
delinquency was $2,578.06.  The noteholder stated that the 
appellant had made no arrangements to pay the loan current.  
All attempts to contact the appellant had gone unanswered.  
It was noted that the appellant wanted to only pay one month, 
not the total amount due.  The noteholder indicated that if 
the loan was not current within 30 days, it was going to file 
a Notice of Intent to Foreclose.  It was noted that the 
noteholder had made 14 letter contacts with the appellant and 
that the appellant occupied the subject property. 

The first uncured default occurred in June 1990.  

In July 1990, the appellant returned from Korea.  

In July 1990, the VA contacted the appellant.  The appellant 
stated that he was concerned and he wanted to cure the 
default.  It was noted that the reason for the delinquency 
was poor money management.  The appellant stated that he just 
returned from tour of duty in Korea for one year.  He 
indicated that his income was sufficient to make the monthly 
mortgage payments, but he was guilty of poor money 
management.  A payment plan was proposed and the mortgage 
company loan holder accepted the plan.  The appellant agreed 
to make two payments initially and a payment and a half each 
month until the loan was current.  The appellant did not 
adhere to the payment plan.  

In August 1990, the VA contacted the appellant.  The 
appellant indicated that he was being transferred by the 
military to Louisiana and his spouse was going to stay behind 
in Texas because there was a hiring freeze in Louisiana and 
there was nothing available in her field.  The appellant 
indicated that there was a lot of mismanagement while he was 
gone.  

As of September 1990, the total amount of the delinquency of 
the VA guaranteed loan was $3,445.45.  The appellant told the 
VA that he did not have the funds to make the one and a half 
mortgage payments, as per the payment plan.  The VA told the 
appellant about a compromise agreement sale and the appellant 
was not interested.  The appellant wanted the VA to "help 
him out again."  The appellant indicated that he would be 
able to make the extra mortgage payment after he was 
reimbursed for his travel expenses to Louisiana.  The VA 
advised the appellant to contact them as soon as he had the 
extra money to make the payment and they would call the loan 
holder to suggest that they work with him.  The appellant 
indicated that he was sure that he would make the October 
payment on time.  Later that month, the appellant's spouse 
called the VA and indicated that she was unable to send a 
check to the noteholder for the mortgage payment until 
October and that they would catch up in the payments in 
November. 

In October 1990, the VA contacted the noteholder and 
indicated that the loan was seriously delinquent and the 
default appeared to be insoluble.  The VA informed the 
noteholder that unless there was a basis for further 
forbearance, foreclosure should be completed no later than 
January 1, 1991.  

In November 1990, the VA discussed the impending trustee sale 
with the appellant and explained the waiver and appeals 
process. 

In November 1990, the subject property was appraised and it 
was determined that the reasonable value of the subject 
property was $46,000.00.  The estimated expense for 
acquisition and re-sale was $5,267.00.  It was noted that the 
subject property appeared to be tenant occupied.  No 
emergency repairs were needed.  As of November 30, 1990, the 
total indebtedness was $67,933.35.  

A Substitute Trustee's Sale was held in February 1991.  The 
principal balance of the loan at the time of the sale was 
$64,569.16, the unpaid accrued interest was $5,428.90, the 
liquidation expenses were $629.00, and the advance for taxes 
or insurance was $335.17.  There was a credit of $3,209.00.  
The total indebtedness at the time of the sale was 
$67,753.23.  The noteholder purchased the subject property 
for $41,313.00 and conveyed the subject property to the VA.  
The amount of the indebtedness was $26,440.23.  

In April 1991, the VA paid a claim under the loan guaranty to 
the noteholder in the amount of $26,376.00.  

In January 1995, the appellant requested a waiver of the 
recovery of the loan guaranty indebtedness.  He asserted that 
he had no control over the events that led to the 
foreclosure.  He indicated that he was assigned to Korea.  
Prior to leaving for Korea, he made sure there was enough 
money for his family to pay all of his bills in his absence.  
Three months after he arrived in Korea, he received signals 
from his former spouse that something was going wrong.  His 
spouse was having financial problems.  Sixty days prior to 
the end of his tour in Korea, communications with his spouse 
had stopped.  When he returned to San Antonio, the mortgage 
was four months past due.  His spouse told him things had 
gotten out of hand while he was in Korea.  The appellant 
indicated that he had to report to Louisiana in August 1990.  
He stated that he was able to get things back on track and he 
was able to pay his mortgage.  He later found out that his 
spouse had a drug problem and this was the reason for all the 
financial problems while he was in Korea.  He filed for a 
divorce.  

A February 1995 Financial Status Report (VA Form 20-5655) 
indicates that the appellant was married and had two minor 
children.  He was reportedly a student.  His monthly gross 
salary was $1,081.00.  He also received $329.94 in other 
income.  His total monthly net income was $1,329.94.  He did 
not report whether his spouse was employed.  His total 
monthly expenses were $1,307.00.  The monthly expenses 
included $305.00 for rent/mortgage; $100.00 for food; $125.00 
for utilities and heat, $136.00 for auto insurance, $100.00 
for tuition, $366.00 for a car loan, and $125.00 for child 
support.  The appellant had $50.00 cash in the bank.   

In an April 1995 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver.  The RO 
determined that there was no finding of fraud, 
misrepresentation of a material fact, or showing of bad 
faith.  The RO found that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  The RO also 
found that the appellant failed to cooperate with the VA and 
with the lender.  The RO found the appellant's fault to be of 
such a degree as to be inexcusable and it outweighed any 
other factor considered.  The RO pointed out that the 
appellant stated that the default in the loan due to poor 
money management, military transfer, and his ex-spouse's drug 
habit.  However, a memo dated in November 1990, indicated 
that the subject property appeared to be tenant occupied.  
The RO had requested the appellant to submit documents to 
support his statements, but he failed to do so.  He also 
failed to report his spouse's current income on the VA Form 
20-5655.  

In April 1995, the appellant submitted a VA Form 20-5655, 
Financial Status Report, which listed his spouse's income 
information.  The April 1995 Financial Status Report 
indicates that the appellant's spouse's monthly gross salary 
was $1,887.17; her net income was $1,390.97.  Their combined 
monthly income was $2,720.91.  The appellant reported that 
their combined monthly expenses totaled $2,302.61.  The 
monthly expenses included $305.00 for rent/mortgage; $200.00 
for food; $380.00 for utilities and heat, $136.00 for auto 
insurance, $100.00 for tuition, $728.67 for car loans, 
$327.94 for other loans, and $125.00 for child support.  The 
appellant reported having $150.00 cash in the bank.  

In an April 1995 statement, the veteran stated that when he 
returned from Korea, his former spouse's drug problem was 
only one of the circumstances that led up to the loss of his 
home and the creation of the debt.  He indicated that had his 
superiors been more understanding and granted him a re-
assignment, he would have been able to participate in the 
selling of his home and the debt would have been avoided.  He 
indicated that when he left Texas for Louisiana in September 
1990, he was only one payment behind in the mortgage.  The 
appellant stated that he does not have medical documentation 
of his former spouse's drug problem.  The appellant submitted 
a judgment of divorce from his former spouse, which was dated 
in January 1992.  He submitted an Army Commendation Medal 
certificate, which, the veteran indicated, was for his 
service in Korea from July 1989 to July 1990.  He also 
submitted service records which showed that he was assigned 
to Fort Polk, Louisiana, and that he had to report there on 
August 16, 1990.  

In June 1995, the RO determined that the additional evidence 
that the appellant submitted was not sufficient to change 
their decision.  The RO determined that the appellant did not 
act in a reasonable or prudent manner to avoid the 
foreclosure.  The RO also indicated that although the 
appellant's present spouse is not liable for this debt, the 
RO used family income to determine if repayment would cause 
undue hardship.  The RO pointed out that review of the 
financial evidence reveals that the appellant's monthly 
installments and contracts were obtained after the date of 
default, which indicated that the appellant quickly regained 
his credit standing.  The RO found that repayment of the loan 
guaranty indebtedness would not create an undue financial 
hardship, if repayment was made over a period of three to 
five years.  The RO also pointed out that there was evidence 
in the file that the appellant was aware of the default and 
the impending foreclosure.  The RO noted that the 
Commendation Medal information indicated that the appellant 
returned two months after the default and therefore, the RO 
found that the appellant had ample time to cure the default.  
Based on the evidence as a whole, the RO denied the 
appellant's request for a waiver.

In an August 1995 statement, the appellant asserted that 
repayment of the loan indebtedness would create undue 
hardship for his family and himself.  He indicated that when 
he returned from Korea in July 1990, he paid the past due 
amounts of the mortgage payments for May, June, and July.  He 
was then transferred to Louisiana.  The appellant stated that 
in September 1990, he realized he could not support two 
households and he requested that the house be repossessed.  
The appellant asserted that he did not hear from the VA, nor 
was he given a chance to participate in the sale of the 
house.  The next time he heard from the VA was in June 1993, 
when he was informed of the loan guaranty indebtedness.  The 
appellant stated that he did not have enough funds to pay the 
VA loan guaranty indebtedness.  He asserted that there was no 
fraud, misrepresentation, or bad faith on his part.  The 
appellant indicated that he acted in a reasonable and prudent 
manner when he realized that his obligation to the U.S. Army 
was more important than owning a home.  The appellant stated 
that he requested the VA to foreclose on the house, but he 
was not aware that the VA was going to sell the house for 
such a small amount and pass on such a large balance to him 
when it was done.  

Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and, (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

Initially, the Board notes that this matter was remanded to 
the RO in February 1998.  The RO was directed to make a 
determination as to the validity of the amount of the loan 
guaranty indebtedness.  The RO was also directed to provide 
the appellant with an accounting of exactly how his loan 
guaranty indebtedness was derived.  

Review of the record reveals that in June 1998, the RO 
determined that the re-sale of the subject property was 
accomplished in accordance with VA law and regulations.  The 
RO indicated that there was no gain realized from the resale 
of the subject property.  The RO concluded that based on the 
information in the file, the provisions of VBA Manual M26-4, 
paragraphs 3.14, 3.17, and 3.18 were applied.  In August 
1998, the RO provided an accounting of the loan guaranty 
indebtedness to the appellant.  There is no indication in the 
claims folder that the indebtedness was incorrectly 
calculated.  

The appellant also asserts that he was not notified of the 
trustee sale of the subject property.  The evidence of record 
shows that the appellant was the record owner and held the 
title to the subject property at the time of default and the 
substitute trustee sale of the subject property.  He was, 
therefore, responsible for meeting the terms of the Deed of 
Trust Note and was the defaulting party.  Notice of the 
default by the appellant is therefore, irrefutable.  The 
evidence of record shows that the appellant had numerous 
contacts with the VA regarding the default of the VA loan.  
The appellant was a party to the subsequent substitute 
trustee sale and was notified at the last known address by 
the noteholder. 

The appellant was actually informed of the default of loan 
payments, for no other reason than the fact that he was the 
defaulting party.  He knew of his responsibility to make 
payments as the mortgagor and owner of the subject property 
in question.  Although it appears he was not actually 
occupying the subject property at the time of the trustee 
sale, he still retained title at the time of the sale and he 
was responsible for making the monthly loan payments.  As he 
did not transfer the property to a third party, a release of 
liability or a retroactive release of liability is not a 
remedy which was available to him.  Lastly, as the record 
owner of the property, the appellant's right of redemption 
merely consisted of performance of the terms of the deed of 
trust note, or in other words, making payments to the 
noteholder.  The evidence demonstrates that the appellant was 
informed of his responsibilities to make monthly payments and 
the consequences of his failure to do so.  

The RO found the appellant to be free from an indication of 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks to whether the 
appellant attempted to mitigate the amount of the 
indebtedness.

VA's working definition of "fault" is "The commission or 
omission or an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

Under the VA's definition of "fault," the Board is 
concerned with whether the appellant was responsible for 
"the commission or omission of an act that directly results 
in the creation of the debt."  "Fault" in terms of 
"right" and "wrong" is secondary, if not irrelevant.  
Determining the proximate cause of the resulting debt is the 
critical issue. 

Clearly, the appellant was in direct control of the debt 
obligation during his entire ownership of the subject 
property.  The appellant was making all of the decisions 
relevant to his obligation under the VA guaranteed loan.  He 
voluntarily agreed to repay any guaranty claim which the VA 
may be required to pay to the appellant's noteholder on 
account of a default in the loan payments.  Utilizing the VA 
guaranteed loan, the appellant had been able to purchase the 
subject property under favorable conditions.  The appellant's 
responsibility for payment under the loan obligation was not 
contingent upon the continued economic health of the region 
in which the property was situated, whether the appellant was 
stationed in the region where the subject property was 
located, or whether it was advantageous for him to maintain 
his loan payments.  The appellant was under direct control of 
the financial situation, and it was incumbent upon him to 
take those actions expected of a person exercising a high 
degree of care, with due regard to his contractual 
responsibility to the Government.  

The appellant asserts that he was not at fault in the 
creation of the loan indebtedness since the Department of 
Defense, his employer, transferred him overseas and then to 
another state, and this created difficulty making the VA 
guaranteed loan payments.  He further contends that after he 
was transferred back to the United States, he only had a 
month to take care of his financial problems, including the 
default, before he was transferred to another state.  The 
appellant asserts that he was not at fault since his former 
spouse's poor money management and drug problems led to the 
default of the loan payments.  The appellant contends that he 
should not be held responsible for the loan guaranty 
indebtedness since he requested the VA to foreclose on the 
subject property.  

The Board disagrees with the appellant's position.  The 
appellant, as legal owner of record, is charged with having 
direct control of the subject property and debt obligation.  
Even if the appellant's subsequent relocation and marital 
difficulties caused him to have financial difficulties, it 
was both incumbent upon the appellant and to his distinct 
advantage, to make sure that he continued to keep the 
mortgage payments current.  The appellant made lifestyle 
choices that he believed were in his and his family's best 
interest, such as the choice of his profession.  The 
appellant chose to leave his former spouse in charge of his 
financial obligations when he was overseas.  In so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  The Board points out that the evidence of record 
does not indicate that the appellant requested the VA to 
foreclose on the subject property.  In fact, the evidence 
shows that in July 1990, the appellant told the VA that the 
reason for the default was poor money management and that he 
had sufficient funds to make the mortgage payments.  The 
evidence of record further shows that the appellant refused 
the VA's offer for a compromise agreement sale in September 
1990.  Regarding the appellant's contentions that he was not 
given an opportunity to participate in the sale of the 
subject property, the Board points out that, as discussed 
above, the appellant was well aware of the impending trustee 
sale of the subject property and yet, he took no action to 
attempt to sell the property on his own. 

The Board further notes that even though the appellant 
created the circumstances leading to foreclosure in the first 
place, he may be credited for his subsequent efforts toward 
rectifying his mistakes and attempting to reduce the 
financial harm his decisions eventually caused others, namely 
the VA.  Those efforts may be considered in terms of the 
mitigation of his fault, and not in absolution.

The Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  The VA has 
absorbed a loss in this transaction.  Since the appellant 
created the circumstances leading to the indebtedness in the 
first place, he should bear the burden in its repayment.  
Having freely entered into the very agreement that created 
the loan guaranty indebtedness, by definition, he must be 
considered at fault in the creation of that loan guaranty 
indebtedness.

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant made some 
efforts to avoid or minimize the loan guaranty indebtedness.  
As noted above, the appellant made some efforts towards the 
mitigation of the indebtedness in terms of contacting the VA 
upon his return the United States from Korea and attempting 
to work out a payment plan in order to cure the default.  The 
evidence shows that the appellant contacted the VA in July 
1990 and requested the VA's assistance in formulating a 
payment plan after learning of the default.  A payment plan 
was approved by the VA and the noteholder.  The evidence of 
record shows that the appellant made an attempt to make the 
loan payments after he was transferred to another state in 
August 1990, but he was unable to adhere to the payment plan. 

Although the appellant was at fault, the Board also finds 
that, because the appellant did not have control over his 
military transfer overseas at the time of the default or his 
military transfer to another state after the default, and 
because of his efforts to avoid and minimize the amount of 
the indebtedness, a partial waiver is warranted in the amount 
of $13,188.00, plus accrued interest.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration, as a whole, all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
is not unfair to recover $13,188.00, plus accrued interest, 
of the appellant's loan guaranty indebtedness.  

The Board also has considered whether the granting of a 
waiver would provide an unjust enrichment to the appellant.  
The Board finds that the appellant would not be unjustly 
enriched if a partial waiver of the loan indebtedness was 
granted.  The Board finds that the VA was not at fault in the 
creation of the loan guaranty indebtedness.  In fact, the 
evidence shows that the VA took steps to help reduce the 
amount of the appellant's loan guaranty indebtedness by 
assisting the appellant by suggesting a payment plan to the 
noteholder after the default.   

Finally, the Board must analyze the appellant's current 
financial status and the potential impact of loan payments on 
his ability to discharge his responsibilities and to provide 
himself and his family with the basic necessities of life.  
The Board is particularly aware of the principle that, once 
the necessary living expenses have been met, the appellant is 
expected to accord a debt to the VA the same regard given to 
any other debt.  

In the April 1995 Financial Status Report, which is the most 
current of record, the appellant reported that his spouse's 
and his net monthly income was $2,720.91.  He alleged that 
his monthly expenses totaled $2,302.61.  The Financial Status 
Report shows that the appellant has a monthly cash surplus of 
approximately $400.00.  The Financial Status Report also 
shows that the appellant appropriated approximately $1000.00 
a month to other creditors. 

There is no evidence of record that shows that repayment of 
the remaining portion of the loan guaranty indebtedness would 
prevent the appellant from providing for his family and 
himself with the basic necessities.  The appellant is 
expected to accord a debt to the VA the same regard given to 
any other debt.  The proper analysis of undue hardship must 
take into consideration not only the appellant's present 
financial picture, but also a realistic projection of his 
status in the foreseeable future.  The appellant is 
relatively young and can reasonably expect to have many more 
years of substantially gainful employment.  He should be able 
to repay the remainder of the indebtedness not waived herein 
over time without significantly impairing or curtailing 
funding for basic necessities of life.  

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness.  The Board also finds that the VA was entirely 
without fault, but has absorbed a substantial loss in this 
transaction.  However, the Board finds that a partial waiver 
is warranted based upon the appellant's efforts towards 
minimizing the amount of the indebtedness and his lack of 
control with respect to his military transfers.  Finally, it 
has been determined that the appellant has the financial 
ability to pay the remaining portion of the loan guaranty 
indebtedness.  Consequently, a collection of the remaining 
portion of the loan guaranty indebtedness, not waived herein, 
would not be unduly favorable or adverse to either the 
Government or the appellant, nor would it violate the 
principles of "equity and good conscience."  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of part of the appellant's loan guaranty 
indebtedness in the amount of $13,188.00, plus accrued 
interest, is granted.  

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $13,188.00, plus 
accrued interest is denied.  



		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 16 -
